Citation Nr: 1810668	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-11 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel
INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for a right and left knee disability. 

In July 2017, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with patellofemoral syndrome in both knees.

2.  The Veteran sustained knee injuries on one occasion in service that was treated and did not manifest chronic symptoms in service or symptoms until decades after service.

3.  The current patellofemoral syndrome in the both knees is not the result of an injury sustained in service, or otherwise etiologically related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017)

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As to the issues of service connection for the right and left knee disabilities, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  The January 2013 letter was sent prior to the February 2013 initial rating decision and it explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample time to respond and supplement the record.  

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service treatment records, VA treatment records, the February 2014 VA examination report, the July 2017 Board hearing transcript, and the Veteran's lay statements with claims file.  

VA conducted an examination of both knees in February 2014.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The above-referenced examination is adequate for the purpose of deciding the issues of service connection for the right and left knee disabilities.  The VA examiner reviewed the claims files, interviewed the Veteran about medical history of the disabilities and past and present symptomatology, examined both knees, and provided a medical nexus opinion regarding whether the current bilateral knee disabilities are related to service.  The VA examination report contains all the findings needed to evaluate the claim for service connection, including the medical history, clinical findings and diagnosis, and rationale for the opinion given.

The representative contends that the February 2014 VA knee examination was inadequate, asserting that the VA examiner did not conduct range of motion testing of the knees.  The representative asserted that failure to conduct range of motion testing indicates that the VA examiner developed an opinion regarding the service connection for the current knee disabilities prior to examining the Veteran.  See July 2017 Board hearing transcript at 16.  The representative's assertion that the VA examiner developed an opinion prior to examining the Veteran is speculative, as there is nothing in the record to suggest when the VA examiner formulated an opinion regarding service connection.  As for the claim that range of motion testing was not performed during the VA examination, the Veteran acknowledged that the VA examiner discussed range of motion testing as well as symptoms associated with the knee disabilities.  Moreover, the February 2014 VA examination report reflects range of motion values in both knees, noting right knee flexion to 130 degrees with pain starting at 120 degrees, left knee flexion to 130 degrees with pain starting at 130 degrees, and extension to 0 degrees in both knees with no pain noted on motion.  

Notwithstanding range of motion testing, the important consideration in this case is whether the VA medical opinion is adequate.  In order to establish a claim for service connection, the evidence must show that a current disability is the result of an injury or disease incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Range of motion testing in a service connection claim is only relevant to the extent that it helps establish a current disability, which, in this case, the VA examiner was able to diagnose.  Otherwise, range of motion testing would only assist in assessing the severity of a current disability for rating purposes, which is not relevant in this case because the current right and left knee disabilities are not yet service connected.  Range of motion testing has no bearing on whether the current disability is related to a disease or injury incurred in service, and, therefore, is of no consequence in determining the adequacy of the VA medical nexus opinion.  Because the VA examiner interviewed the Veteran, diagnosed a current disability, and provided a medical opinion regarding service connection for the right and left knee disabilities that is supported by rationale, the Board finds that the VA opinion is adequate for the purpose of adjudicating the service connection issues on appeal.  

As noted above, the Veteran also was afforded a hearing in July 2017 before the undersigned Veterans Law Judge (VLJ) during which he presented testimony and oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ or Decision Review Officer who chairs a hearing to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ identified the issues on appeal during the hearing, advised that the VA examiner opined that the current right and left disabilities were not caused by or etiologically related to the claimed in-service injury or event, and advised that the claims were previously denied on the basis that the current disabilities were not incurred in or related to service.  The VLJ obtained information concerning the Veteran's symptoms, diagnoses, and the specifics of his contentions, including symptoms prior to service, and suggested the submission of evidence that would be beneficial, particularly the submission of a medical nexus opinion from a doctor that relates the current right and left knee disabilities to service with supporting rationale for the opinion.  Significantly, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has the Veteran or representative identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Patellofemoral syndrome is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for patellofemoral syndrome of the right and left knee.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Right Knee Disability

The Veteran generally asserted that he is entitled to service connection for a right knee disability.  At the July 2017 Board hearing, the Veteran testified that the knee was first injured in 1977 while removing heavy equipment (i.e., mortar and base plates) from a truck when the equipment fell, clipping the right knee and hitting the left knee.  The Veteran asserted that the injury caused some swelling in the knee, which was treated with an ace wrap.  July 2017 Board hearing transcript at 2-7.  The Veteran contended that he re-injured both knees on several other occasions and that he was treated multiple times for knee injuries in service, but the severity of the claimed in-service knee injuries was not captured in service treatment records because he was bandaged and sent away without proper treatment.  On the other hand, the Veteran reported that he chose to have the knees bandaged as opposed to being medically boarded for knee injuries in order to get through Advanced Individual Training school.  See July 2017 Board hearing transcript at 8, March 2014 notice of disagreement, April 2014 VA Form 9. 

The Board finds that the Veteran has a current diagnosis of a right knee disability.  The February 2014 VA examination report reflects diagnosis of patellofemoral syndrome in the right knee, status post contusion. 

After review of all the evidence, both lay and medical, the Board finds that the weight of the evidence shows that the current right knee disability was not incurred in service, is the result of an intervening injury several years after service, and is not etiologically related to service.  A review of service treatment records reveals a clinic note dated October 29, 1977 that reflects a reported history of a sore knee for one week; however, physical examination was normal, so the Veteran was diagnosed with a sore knee (which the Veteran testified was the left knee), prescribed aspirin, and instructed to apply ice and heat to the knee and return to the clinic the following Monday.  A treatment note dated November 1, 1977 reflects that the Veteran reported right knee tenderness and a history of being hit in the knee two weeks earlier with heavy plates (that the Veteran identies as base and mortar plates).  

Although the Veteran testified that he reinjured the knee on multiple other occasions in service, service treatment records do not reflect any additional symptoms, complaints of, diagnosis of, treatment for a knee injury in service.  The service treatment records reflect reports of symptoms and treatment for various other conditions following the two clinic visits for knee pain, including a left mandible fracture, runny nose and sore throat, and upper respiratory infections, with no additional complaints of or treatment for right knee pain or injuries.  See, for example, April and December 1978, July and November 1979, and May 1980 service treatment records.  Because the Veteran sought treatment for various conditions in service, including two clinic visits for knee pain, it is likely that additional complaints of and treatment for knee pain or injury would have been noted in the service treatment records had they occurred.  Notwithstanding reports of additional injuries of the knees in service, a March 1981 examination report reflects that the lower extremities were evaluated as clinically normal with no notation of any residuals of a right knee injury or a knee condition.  Moreover, the Veteran testified that he was asked if he wanted to file a claim for service connection for any disability at separation from service, but he declined.  See July 2017 Board hearing transcript at 9.  

The Veteran asserted that he received private treatment for knee pain and swelling after separation from service, but he was unable to recall the location of the treatment records.  See July 2017 Board hearing transcript at 9.  The Veteran's other lay statements suggest that any claimed private treatment for knee pain and swelling post-service were acute symptoms that resolved, as the Veteran testified to nothing more than conservative private treatment with aspirin and an ace wrap post-service, without indicating continuous treatment after service for symptoms of knee pain or residuals an in-service knee injury.  Further, the Veteran testified that he was incarcerated for 10 years after service and did not complain of or receive treatment for knee pain at any time during the 10-year incarceration period, which further supports a finding that there have been no continuing symptoms or residuals of the claimed in-service knee injuries since separation from service.  See July 2017 Board hearing transcript, at 9-10. 

The Veteran did not report symptoms of knee pain until approximately 2012, 32 years after separation from service.  The Veteran first presented to Salem VA Medical Center (VAMC) on November 21, 2012, during which he reported that he was recently released from incarceration, and had never received VAMC healthcare services, which would include treatment prior to the 10-year incarceration period post service.  The Veteran returned to Salem VAMC on November 26, 2012, during which he reported a history of twisting his ankles when he stepped off a curb one week prior, causing pain in his ankles that radiated to his knees.  Diagnosis was an ankle strain, which was treated with and ace bandage.  The Veteran returned to the VAMC on November 28, 2012, during which he reported that the ankle pain caused him to walk in a manner that caused pressure and pain in the knees.  Diagnosis was ankle/knee strain/sprain for which the Veteran was issued crutches.  A July 2014 VA treatment record reflects that the Veteran reported chronic pain in multiple locations, including the lower back, hips, ankles, and knees; however, a 2014 x-ray of both knees showed normal maintenance of all compartments and spaces with no significant degenerative spurring, no joint fluid, and no trauma.  Treatment records from 2014 to 2016 reflect that bilateral knee pain, lower back pain and ankle pain have been managed with a cane, knee braces, and long term opioid therapy; however, when seeking treatment for knee pain, the Veteran did not give a history to relate then current knee symptoms to an in-service injury.  See January 2014 and July 2016 VA treatment records.

VA conducted an examination of both knees in February 2014.  At the time, the Veteran reported a history of pain and popping in both knees while stationed at Fort Benning in 1977 that was evaluated and treated with an ace bandage to both knees, as well as subsequent trauma to the right knee in service due to being hit by a mortar.  Upon examination, the VA examiner assessed slightly limited range of motion and tenderness to palpation in both knees and diagnosed patellofemoral syndrome in the right knee, status post contusion, and patellofemoral syndrome in the left knee.  The VA examiner opined that the current knee disabilities are less than likely (less than 50 percent probability) related to service.  The VA examiner provided the rationale that the service treatment records reflect two treatment notes related to the knees in 1977 that note a sore knee with normal physical examination and an injury to the right knee; however, the 1981 service examination report reflects no residual knee conditions, and, despite current treatment for arthralgia in both knees, a period of 33 years passed since the military physical examination, which did not document any residual knee condition, and there was no documentation of any bilateral knee condition during the 33-year interval.  

Although the VA examiner did not address evidence of VAMC treatment for bilateral knee pain in 2012 that resulted from a post-service ankle injury, such omission of a fact of post-service injury and onset of symptoms that weighs against the Veteran's claim is a factual omission that is in the Veteran's favor.  The 2012 post-service injury is another factor that also weighs against a finding that the current knee disability is related to the claimed in-service injury, as it tends to show that current knee symptoms are related to an intervening ankle injury and not the claimed in-service knee injuries; therefore, this factual omission by the VA examiner could not be prejudicial.  Moreover, the VA examiner did base the opinion on other accurate facts, including evidence of two 1977 service treatment records related to the knees with no additional treatment noted in service, no residual knee conditions noted during the 1981 service examination, and the approximately 30-year time lapse between separation from service and the initial report of symptoms or treatment for a knee condition post-service, so is more probative than the other lay statements of record.  

While the Veteran has generally contended that the current right knee disability and associated symptoms of knee pain are etiologically related to the claimed in-service injuries and that the knee has progressively worsened since separation from service, these statements are not credible because they are inconsistent with the record as a whole and, therefore, of no probative value, as the record only reflects two clinic visits in 1977 for acute symptoms related to knee pain or soreness in service with no clinical abnormalities noted on examination, and the lower extremities were evaluated as clinically normal with no residual knee condition noted during the 1981 service examination approximately four years after the claimed in-service injury.  In addition to these factors, the Veteran testified that he declined to file a claim for service connection for a knee condition at separation from service. 

The record reflects no complaints of symptoms of knee pain or residuals of the in-service injury for many years after service separation, including during the 10-year incarceration period after service.  Symptoms of knee pain did not manifest until approximately 2012, 32 years after separation from service; however, the Veteran attributed then current symptoms of pain in the knees to an acute ankle injury that caused pressure and pain in the knees, not to the in-service knee injury.  A 2014 x-ray of both knees revealed normal findings with no evidence of trauma, and the treatment notes from 2014 and 2016 reveal that the Veteran reported medical history of knee pain for the purpose of obtaining treatment without relating the current knee disability to an in-service injury, disease, or event.  Further, no treating or examining physician of record has related the current knee disability to an injury or disease in service.  

For these reasons, based on multiple factors stated in the decision, the weight of the evidence is against a finding that a right knee disability was caused by or otherwise related to active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for a right knee disability; consequently, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disability

The Veteran generally contends that he is entitled to service connection for a left knee disability, as he injured the left knee in service in 1977 when a mortar plate fell, clipping the right knee and hitting the left knee.  The Veteran asserted that the left knee was hit by a metal pipe and machine gun a year later, and that both knees have been re-injured and treated on multiple other occasions in service.  See July 2017 Board hearing transcript, March 2014 notice of disagreement, April 2014 VA Form 9. 

The Board finds that the Veteran has a current diagnosis of a left knee disability.  The February 2014 VA examination report reflects diagnosis of patellofemoral syndrome in the left knee. 

After review of all the evidence, both lay and medical, the Board finds that the weight of the evidence shows that the current left knee disability was not incurred in service, is the result of an intervening injury several years after service, and is not etiologically related to service.  A review of service treatment records reveals a clinic note dated October 29, 1977 that reflects a reported history of a sore knee for one week; however, physical examination was normal, so the Veteran was diagnosed with a sore knee (which the Veteran testified was the left knee), prescribed aspirin, and instructed to apply ice and heat to the knee and return to the clinic the following Monday.  A treatment note dated November 1, 1977 reflects that the Veteran reported right knee tenderness and a history of being hit in the knee with a metal plate two weeks earlier.  

Although the Veteran testified that he reinjured the knee on multiple other occasions in service, service treatment records do not reflect any additional complaints of, findings, diagnosis of, or treatment for a knee condition in service.  The service treatment records reflect reports of symptoms and treatment for various other conditions following the two clinic visits for knee pain, including a left mandible fracture, runny nose and sore throat, and upper respiratory infections, with no additional complaints of or treatment for knee pain or injuries.  See, for example, April and December 1978, July and November 1979, and May 1980 service treatment records.  Because the Veteran sought treatment for various conditions in service, including two clinic visits for knee pain, it is likely that additional complaints of and treatment for knee pain or injury would have been noted in the service treatment records had they occurred.  Notwithstanding reports of additional injuries of the knees in service, a March 1981 examination report reflects that the lower extremities were evaluated as clinically normal with no notation of any residuals of a right knee injury or a knee condition.  Moreover, the Veteran testified that he was asked if he wanted to file a claim for service connection for any disability at separation from service, but he declined.  See July 2017 Board hearing transcript at 9.  

The Veteran asserted that he received private treatment for knee pain and swelling after separation from service, but the Veteran was unable to recall the location of the treatment records.  See July 2017 Board hearing transcript at 9.  The Veteran's other lay statements suggests that any claimed treatment for knee pain and swelling after service were acute symptoms that resolved, as the Veteran testified to nothing more than conservative private treatment with aspirin and an ace wrap after service, without indicating continuous treatment post-service for symptoms of knee pain or residuals of an in-service knee injury.  Further, the Veteran testified that he was incarcerated for 10 years after service and did not complain of knee pain at any time during the 10-year incarceration period, which further supports a finding that there have been no continuing symptoms or residuals of the claimed in-service knee injuries since separation from service.  See July 2017 Board hearing transcript, at 9-10. 

The Veteran did not report symptoms of knee pain until approximately 2012, 32 years after separation from service.  The Veteran first presented to Salem VA Medical Center (VAMC) on November 21, 2012, during which he reported that he was recently released from incarceration, and had never received VAMC healthcare services, which would include treatment for the post-service period prior to the 10-year incarceration period.  The Veteran returned to the Salem VAMC on November 26, 2012, during which he reported a history of twisting his ankles when he stepped off a curb one week prior, causing pain in his ankles that radiated to his knees.  Diagnosis was an ankle strain, which was treated with an ace bandage.  The Veteran returned to the VAMC on November 28, 2012, during which he reported that the ankle pain caused him to walk in manner that caused pressure and pain in the knees.  Diagnosis was ankle/knee strain/sprain for which the Veteran was issued crutches.  

A July 2014 VA treatment record reflects that the Veteran reported chronic pain in multiple locations, including the lower back, hips, ankles, and knees; however, a 2014 x-ray of both knees showed normal maintenance of all compartments and spaces with no significant degenerative spurring, no joint fluid, and no trauma.  Treatment records from 2014 to 2016 reflect that bilateral knee pain, lower back pain and ankle pain have been managed with a cane, knee braces, and long term opioid therapy; however, when seeking treatment for knee pain, the Veteran did not relate a history to relate then current knee symptoms to an in-service injury.  See January 2014 and July 2016 VA treatment records.

VA conducted an examination of both knees in February 2014.  At the time, the Veteran reported a history of pain and popping in both knees while stationed at Fort Benning in 1977 that was evaluated and treated with an ace bandage to both knees, as well as subsequent trauma to the right knee in service due to being hit by a mortar plate.  Upon examination, the VA examiner assessed slightly limited range of motion and tenderness to palpation in both knees and diagnosed patellofemoral syndrome in the right knee, status post contusion, and patellofemoral syndrome in the left knee.  

The VA examiner in February 2014 opined that the current knee disabilities are less than likely (less than 50 percent probability) related to service.  The VA examiner provided the rationale that the service treatment records reflect two treatment notes related to the knees in 1977 that note a sore knee with normal physical examination and an injury to the right knee; however, the 1981 service examination report reflects no residual knee conditions, and, despite current treatment for arthralgia in both knees, a period of 33 years passed since the service physical examination, which did not document any residual knee disorder, and there was no documentation of any knee disorder during the 33-year interval.  

Although the VA examiner in February 2014 did not address evidence of VAMC treatment for bilateral knee pain in 2012 that resulted from a post-service ankle injury, as already analyzed, this is not on not prejudicial to the Veteran but was an omission of an unfavorable fact.  The fact of the 2012 post-service injury is another factor that also weighs against a finding that the current knee disability is related to the claimed in-service injury, as it tends to show that current knee symptoms are related to an intervening ankle injury and not the claimed in-service knee injuries.  Moreover, the VA examiner in February 2014 did base the opinion on other accurate facts, including evidence of two 1977 service treatment records related to the knees with no additional treatment noted in service, no residual knee conditions noted during the 1981 service examination, and the approximately 30-year time lapse between separation from service and the initial report of symptoms or treatment for a knee condition after service.  

While the Veteran has generally contended that the current left knee disability and associated symptoms of knee pain are etiologically related to the claimed in-service injuries and that the knee has progressively worsened since separation from service, these statements are not credible because they are inconsistent with the record as a whole (lay and medical evidence) and, therefore, of no probative value, as the record reflects only reflects two clinic visits in 1977 for acute symptoms related to knee pain or soreness in service with no clinical abnormalities noted on examination, and the lower extremities were evaluated as clinically normal with no residual knee condition noted during the 1981 service examination approximately four years after the claimed in-service injury.   

Moreover, the record reflects no complaints of symptoms of knee pain or residuals of the in-service injury for many years after service separation, including during the 10-year incarceration period after service.  Symptoms of knee pain did not manifest until approximately 2012, 32 years after separation from service; however, the Veteran attributed then current symptoms of pain in the knees to an acute post-service ankle injury in 2012 that caused pressure and pain in the knees, not to the in-service injury.  A 2014 x-ray of both knees revealed normal findings with no evidence trauma, and the treatment notes from 2014 and 2016 reveal that the Veteran reported medical history of knee pain for the purpose of obtaining treatment without relating a history to relate the current knee disability to any in-service injury, disease, or event.  Further, no treating or examining physician of record has related the current knee disability to an injury or disease incurred in service.  

For these reasons, based on multiple factors stated in the decision, the weight of the evidence is against a finding that a left knee disability was caused by or otherwise related to active service.  In consideration of the foregoing, the Board finds that a
preponderance of the lay and medical evidence that is of record weighs against the appeal for service connection for a left knee disability; consequently, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


